Citation Nr: 1122005	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for residuals of malaria.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for residuals of a shell fragment wound to the left lower extremity with retained foreign body.

5.  Entitlement to service connection for residuals of a shell fragment wound to the right lower extremity with retained foreign body.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel.


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the benefits on appeal.

In February 2011, the Veteran was afforded a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for residuals of malaria, a left shoulder disability, and residuals of shell fragment wounds to the lower extremities are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the Veteran's appeal has been obtained.

2.  Resolving reasonable doubt in favor of the Veteran, his bilateral tinnitus is related to noise exposure during military service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for bilateral tinnitus.  This award represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist the Veteran is necessary.

In the current appeal, the Veteran contends that his current tinnitus due to noise exposure in service, to include combat service in the Republic of Vietnam.  He reported experiencing tinnitus since service discharge.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A review of the Veteran's service treatment records shows no evidence of treatment for or complaints of tinnitus in service.  Service personnel records confirm the Veteran's combat service in the Republic of Vietnam.  

In August 2009, the Veteran was afforded a VA examination.  On examination, the Veteran reported that he'd experienced tinnitus since service with no post-service noise exposure.  The examiner diagnosed tinnitus and opined that the Veteran's tinnitus was less likely as not related to service.  He reasoned that there is a strong correlation between hearing loss and tinnitus and that the Veteran's hearing at service discharge was normal.  He opined that the Veteran's current tinnitus was likely related to his current hearing loss, which is not service-related.

A May 2010 letter from private examiner, Dr. P. B., provided a positive medical nexus relating the Veteran's tinnitus to service.  He explained that his opinion was based on his education, experience and examination of the Veteran, to include a review of his service treatment records.

The Board observes and finds competent and credible the Veteran's contentions that he had noise exposure in service and that he has experienced ringing sensations in his ears since active duty.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the question remains as to whether the Veteran's current tinnitus is related to military service.  See Pond, 12 Vet. App. 341.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Based on a complete review of the record in the current appeal, the Board finds the evidence to be in relative equipoise.  See Gilbert, supra.  In order to prevail in a claim for service connection, the Veteran must show a current disability that is related to service.  See Rabideau, supra.  In this case, the Veteran has a current diagnosis of bilateral tinnitus.  Although the VA examiner opined that the Veteran's tinnitus was unrelated to noise exposure in service, the Board finds that a nexus has been adequately established.  In this regard, the 2010 private examiner opined that the Veteran's tinnitus was consistent with the type of noise the Veteran experienced in service.  Of further significance to the Board in this matter are the facts that service personnel records confirm the Veteran's acoustic trauma (due to his service as a light weapons infantryman) and that he has competently and credibly described ringing in his ears since service.

Upon review, the Board finds both positive and negative medical opinions probative as they were based on a review of the Veteran's history of noise exposure and treatment for hearing loss and provided a thorough opinion based on that review and on the medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  

With regard to the Veteran's contentions, the Board notes that the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Notably, the Veteran contends that he has experienced ringing sensations in his ears since service discharge.  Of further significance to the Board in this matter is the fact that the Veteran's contentions regarding in-service noise exposure are consistent with his combat service.  Therefore, when considering the entire record, the Board finds the evidence in relative equipoise.  Accordingly, service connection for bilateral tinnitus is warranted.  

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has bilateral tinnitus that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral tinnitus is warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

Although further delay is regrettable, the Board finds that additional evidence is warranted to adjudicate the remaining issues on appeal.

In this case, the Veteran contends that he currently experiences residuals of in-service malaria, a painful left shoulder condition, and has shell fragment wounds in the bilateral lower extremities, which are related to service.  He reported that he currently experiences intermittent symptoms of malaria, such as sweating, dizziness, shaking, and nausea that are residuals of malaria he was treated for in service.  With regard to the left shoulder and bilateral lower extremities, the Veteran contends that he was injured when his bunker was hit by mortar fire.  He reported that debris hit his shoulder and that shell fragments became lodged in his legs.

In an August 2009 VA examination, the examiner found no current evidence of malaria or other disease.  He also noted no private records showing treatment for chronic malaria residuals and thus, concluded that the Veteran's malaria had resolved without issue.

Subsequent to the 2009 VA examination, the Veteran's private treatment records were added to the claims file.  While the records do not show any specific notation of treatment for malaria, multiple progress notes, dated from 1988 to 2001, show treatment for sinusitis, headaches, allergic rhinitis, congestion, cough, and body aches.  

As these records may be helpful to the Veteran's claim, a supplemental medical opinion should be obtained by a VA medical examiner.  In this regard, the examiner should determine whether these records show evidence of chronic residuals of malaria and, if so, whether such residuals are related to the Veteran's in-service treatment for the disease.

With regard to the remaining issues on appeal, a positive medical nexus opinion was submitted by Dr. P.B. in May 2010.  Notably, the examiner referenced an earlier February 2010 medical opinion letter that has not yet been associated with the claims file, nor was it contemplated by the RO on adjudication.  As this document may be helpful to the Veteran's claim, it must be obtained and associated with the claims file in accordance with VA's duty to assist.  See 38 C.F.R. § 3.159(c)(4) (2010).  

Thereafter, an addendum medical opinion should be obtained to address the private examiner's opinion and findings.  Additionally, the examiner should address the medical evidence in the file showing private treatment for a left rotator cuff, and the Veteran's contention that his left shoulder was hit by debris in service.  In this regard, the VA examiner's opinion of record has thus far been limited to a discussion of shell fragments in the left shoulder, inconsistent with the Veteran's contentions and the evidence of record.  Thus, such an appropriate VA medical opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be returned to the prior August 2009 VA examiner (or other appropriate examiner) to determine the nature and etiology of the Veteran's malaria residuals.  The claims folder must be provided to the VA examiner to review.  The report should state that the claims folder has been reviewed.  If the examiner finds that a VA examination is necessary in order to render a medical opinion, an examination should be scheduled for the Veteran.

The examiner should note the additional private treatment records showing treatment from 1988 to 2001.  Upon a review of these records, the examiner is requested to determine whether the records show treatment for chronic malaria residuals.  If not, it should be so noted.  If so, the examiner should express an opinion as to whether it is more likely, less likely, or as likely as not that the Veteran's chronic malaria residuals are the direct result of a disease or injury in service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a thorough and complete rationale for all opinions provided in the examination report.  

2.  Obtain a copy of the February 2010 medical opinion letter submitted by Dr. P. B. in May 2010 and associate it with the Veteran's claims file.  If the document is unable to obtained, it should be so noted in the claims file.

3.  Thereafter, the Veteran should be accorded an appropriate VA examination to determine the nature and etiology of any left shoulder condition and lower extremity disabilities that he may have.  The claims folder must be provided to the VA examiner to review in conjunction with the examination.  The examination report should state that the claims folder has been reviewed.  All necessary tests, including X-rays, should be conducted.  

For any left shoulder disability diagnosed on examination, the examiner should opine as to whether it is more likely, less likely, or as likely as not that the Veteran's left shoulder condition is consistent with his reports of having been struck by debris during combat in service.  In answering this question, the examiner should note and discuss the private examiner's February 2010 and May 2010 medical opinion letters as well as the evidence of treatment for and a diagnosis of a left rotator cuff strain (as noted in the private treatment records).  

For any lower extremity disability diagnosed on examination, the examiner should opine as to whether it is more likely, less likely, or as likely as not that any such disability is consistent with shell fragment wounds. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a thorough and complete rationale for all opinions provided in the examination report.  

4.  The Veteran must be given adequate notice of the date and place of any scheduled examination.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

6.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the claims remaining on appeal based on all the evidence of record, including any additional information obtained as a result of this remand, and all governing legal authority.  If the remaining benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


